461 So. 2d 276 (1985)
Gloria J. TEARDO, Appellant,
v.
Thomas F. TEARDO, et al., Appellees.
No. 84-116.
District Court of Appeal of Florida, Fifth District.
January 3, 1985.
Edward Gay, Orlando, for appellant.
Michael J. Appleton, Graham, Marlowe & Appleton, Winter Park, for appellees Richard K. Buchanan and Allison H. Buchanan.
No appearance for appellee Thomas F. Teardo.
PER CURIAM.
Property held as an estate by the entireties is not subject to the lien of a judgment against one tenant alone. Winters v. Parks, 91 So. 2d 649 (Fla. 1956); Vaughn v. Mandis, 53 So. 2d 704 (Fla. 1951); State ex rel Molter v. Johnson, 107 FLa. 47, 144 So. 299 (1932); Ohio Butterine Company v. Hargrave, 79 Fla. 458, 84 So. 376 (1920); Liberman v. Kelso, 354 So. 2d 137 (Fla. 2d DCA 1978); Bendl v. Bendl, 246 So. 2d 574 (Fla. 3d DCA 1971). The rule applies when the judgment is for arrears in alimony due to an ex-wife as with any other judgment.
AFFIRMED.
ORFINGER, SHARP and COWART, JJ., concur.